Case 20-10343-LSS Doc2771 Filed 05/03/21 Page1of4

 

Dear Justice Silver g+ei n,

Please For give m 4 handwriting
For lv nave developed Tunne \ Visteon 4
“rs: a Qe. ;
+ hope this letger finds You
well, Wuysel¥, Cam just getting over
the sid@- effects from the Ind dose
of +he vaccine. |

QW WEEN Gg You because L
feel thas +he BSA should be held
acc Oyntadble for what ha ppercd Jo me
and mu Oorher fellow A meti Cans, Lt
|Was depjorsile gna ntver should
| hage hap pered, L get nasyseated
twhen  L recall He sexaq? these in-
cidents, Lwas a scout in /4b9-
197 The seyga/ abuse happeneel
in 1970 @hnof ocurry of Ary 1974,

 

 
 

pare | leader, Dwas in-charge
or around 168-30 scouts in My
pare ol- The a patro! leaders

of fhe troo pK s/ep+ in phe Scout —
Masters + person Gm hrefle tent
On Canp-orss. Your Moneor ple@se
forgive me for +he land uxge im
q Sout to udse. The “Freep wgs on @
Comp-out the s¢ymmer of 197% The
Scout master had been Supplying beer
gnd mariiqena for me and Mile,
Hhe other patre/ lee der for greynol

}
4 As - u/hen uf C. User com rg:

 

Sarmi'se later of C rhneyi

hed been doing thee sf for

the Wyss» thot D hed been a

pette/ leeder Gad Slee p ing fn
his tenz, ZL hed heen “‘Kigh ond

drank On”, Previots CI fe «te and

 
3rd DQ. Case 20-10343-LSS ~phc pe Page 3 of 4

had “passed out” and neve Freelreecl
the Sexuq/ qhus C wae GeMg an
On these Camp - 0475:

ow Honor, if LA Ove necd +o

Corres Ponol with ve, \e @o2 do w
gQ-maji\ i¢
Qnd mM ~

OWT Vener , a Leal jn Me heart
thay You in wisdom asa Sustice
wr bl wor \ert the RSA +reat this
so ‘tightly’, i feel phat FT have
been rely atlected these ur. of my
life pecatse of the 4epua] ahuse
done by tho Sdourmasier of the
RSA. TT Waque been mat reer and

Arvareed 4 times in Ma ekistence.
Ld have never really been a tee To

accoymp)|ish w+ rin acy apa le wn
Ge, Tw b3 od, on Medicaylaon £6

hyper - tengfon, depression) and anylety.
—

ITM a yeretgan gard believe jnimy

ic 04 ¥u quad the Sustice Sestem.
| Please help the surviversoF somal —
Abuse whe were Bow Scouse, _

 

 

 
 

 

wt
5
wt
o
om
Oo
ou
oa
N
8
6 ———
2 Read
cs KINO " eaeeeeeeees,
LL Werveceee
38 APR 2021 PM 3 L | _ Se
NI . eT
Ni Cou Gu wy '
g Lap? AQ ‘worry mM
a | f AOOLS YEG
n tbe? tayso ua HRS
Y iy S/S eds nved Ha
8 ure DALES Fe"O TL 921 r9ap
=
oO :
N
D
O ae jt on stay
ott algteplaapeptop dfied play i ‘
af Re galls hia a4 wid ye! 12°

   

- ae. gaa
